Citation Nr: 1728611	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-36 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and her son, G.R.


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1961 to April 1968, including service in the Republic of Vietnam.  The Veteran died in June 2004.  The appellant is his surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2017, the appellant and her son, G.R., testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The November 2007 Board decision denying service connection for the cause of the Veteran's death became final, and new and material evidence was received to reopen this previously denied claim. 

2.  The Veteran died in June 2004, the immediate cause of his death, as shown on the death certificate, was metastatic carcinoma to liver, lung, and paraspinal muscle, which were due to disseminated intravascular coagulation; the primary cancer site was listed as "unknown."  

3.  At the time of the Veteran's death, he was service connected for PTSD, diabetes mellitus, type II, a left knee scar, and peripheral neuropathy of the lower extremities.  

4.  The Veteran served in Vietnam during the Vietnam era and is presumed to have been exposed to herbicides. 

5.  Resolving reasonable doubt in the appellant's favor, the medical evidence of record indicates that the primary site of the Veteran's cancer was in the lungs.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the previously denied claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

2.  The criteria for entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board finds that the April 2017 testimony of the appellant and her son is new and material evidence sufficient to allow for the reopening of the previously denied claim of service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5108; see also 38 C.F.R. § 3.156 (a) (a claim that has been finally adjudicated can be reopened and reconsidered if new and material evidence is presented raising a reasonable possibility of substantiating the claim).  The claim of entitlement to service connection for the cause of the Veteran's death was originally denied in a February 2008 rating decision, because it was found that the cause of death was not related to his military service, which was affirmed by a November 2007 Board decision.  The Veteran did not file a notice of appeal to the Court of Appeals for Veterans Claims (CAVC).  Accordingly, the November 2007 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  

During the April 2017 Board hearing, the appellant and her son testified that the Veteran's treating oncologist, Dr. M.P., is the most qualified physician to identify the primary site of his cancer.  Dr. M.P.'s April 2004 medical opinion indicates that the primary site of the Veteran's cancer is the lungs.  This testimony is "new" evidence because it was not previously of record and "material" because it addresses an unestablished element, i.e., a relationship between the cause of the Veteran's death and service.  See 38 C.F.R. § 3.156 (a).  In Shade v. Shinseki, the Court held that the regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold." 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence can reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purposes of deciding whether to reopen a claim, any evidence the appellant submits is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the Board finds that the appellant's claim of entitlement to service connection for the cause of the Veteran's death is reopened. 

Cause of Death

The appellant contends that the primary cancer causing the Veteran's death was in the lungs, and that his lung cancer was presumptively caused by his exposure to herbicides while serving in the Republic of Vietnam.  

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability that was incurred in or aggravated by active service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly, or jointly with some other condition, be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially to his death, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  

Certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2016).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include respiratory cancers such as cancer of the lung.  In general, for service connection to be granted for one of these diseases, it must be manifested to a degree of 10 percent or more at any time after service.  

A Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  Id.  

The Veteran died in June 2004.  The Veteran's death certificate lists the immediate cause of death as metastatic carcinoma to liver, lung, and paraspinal muscle, which were due to disseminated intravascular coagulation; the primary cancer site was listed as "unknown."  At the time of the Veteran's death, he was service connected for PTSD, diabetes mellitus, type II, a left knee scar, and peripheral neuropathy of the lower extremities.

The Veteran served in Vietnam during the Vietnam War Era, and therefore his exposure to herbicides is presumed.  

The Veteran was diagnosed with cancer in late March 2004.  An April 2004, treatment note shows that the Veteran had recently been diagnosed with metastatic cancer to the liver and lungs with an unknown primary site.  Most of the notations in the Veteran's VA and private medical records simply state that the primary source of the Veteran's cancer was unknown.  There are some, however, that express an opinion as to which cancer was the primary one.  

A March 2004, inpatient progress note indicated that a liver biopsy had proven nondiagnostic, but indicated that a colonoscopy was warranted because the Veteran might have colon or gastric cancer.  However, the Veteran suffered from disseminated intravascular coagulation (DIC), a bleeding disorder that precluded later diagnostic procedures that might have led to precisely identifying the Veteran's primary cancer.

An April 2004 treatment note, authored by physician J.H., noted that the Veteran's cancer was highly suggestive of metastatic cancer to the liver, and that colon cancer was possibly the primary cancer, although others were not excluded.  

A May 2004 clinic note authored by Dr. J.H. noted that he had reviewed the Veteran's case to ascertain, if possible, the likely site of the primary cancer.  Dr. J.H. noted that no diagnostic tissue had been obtained, despite three separate attempts.  The extensive involvement of the Veteran's liver, without any evidence of mediastinal or hilar adenopathy, or for that matter, a lesion in lung parenchyma that suggested a primary tumor, suggested to him that the primary site was of gastrointestinal origin.  He therefore concluded that it would appear that the most likely site of the primary cancer was the pancreas or liver.  Notably, Dr. H. noted that it was a "best guess."

As noted, most of the medical opinions expressed in the record, including the death certificate, note that the primary cancer was "unknown."  Similarly, most of the medical opinions were not able to provide a definite diagnosis of the primary site of the Veteran's cancer.  The Board notes that medical opinions that are equivocal in nature or expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, the Veteran's treating oncologist Dr. M.P., submitted a statement in April 2004.  She indicated that the Veteran's metastatic cancer was secondary to lung cancer.  The opinion from Dr. M.P is assigned great probative weight as it is based on the treating doctors' examinations and interviews with the Veteran and consideration of his relevant medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In light of the foregoing, by resolving all reasonable doubt in the appellant's favor, the Board finds that the evidence is in a state of relative equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board finds that the Veteran's cancer was metastasis of primary lung cancer.  As the immediate cause of his death was metastasis of primary lung cancer, and the Veteran was exposed to herbicides in Vietnam, the principal cause of death is presumed related to service.  Entitlement to service connection for the cause of the Veteran's death is therefore warranted. 

ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is reopened. 

Service connection for the cause of the Veteran's death is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


